Citation Nr: 1328527	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorders, including as secondary to service-connected 
hearing loss and tinnitus.

2.  Entitlement to a higher initial rating for vertigo, 
rated as 10 percent disabling prior to August 19, 2011, and 
as 30 percent disabling from that date.

3.  Entitlement to a higher initial rating for service-
connected depressive disorder, rated as 30 percent disabling 
prior to September 12, 2011, and as 50 percent disabling 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO in San 
Juan, the Commonwealth of Puerto Rico, which, in pertinent 
part, granted service connection and a 10 percent rating for 
vertigo, effective September 9, 2005, and denied entitlement 
to service connection for depressive disorder and bilateral 
eye disorders. 

In an April 2011 decision and remand, the Board remanded 
these issues to the Appeals Management Center (AMC) for 
additional development.

While this case was on remand, in an August 2012 rating 
decision, the AMC granted entitlement to service connection 
for depressive disorder, and assigned staged ratings for 
this disorder:  a 30 percent rating from September 9, 2005, 
and a 50 percent rating from September 12, 2011.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether 
to "stage" the rating to compensate him for times since the 
effective date of his award when his disability may have 
been more severe than at others).  As will be discussed 
below, the Board finds that the Veteran has filed a timely 
notice of disagreement with respect to this decision.  

In an October 2012 rating decision, the AMC granted a higher 
30 percent rating for service-connected vertigo, effective 
August 19, 2011.  Thus, the AMC has assigned staged ratings 
for this disability, with a 10 percent rating effective 
prior to August 19, 2011, and a 30 percent rating since 
then.  See Fenderson, supra.  The Veteran's claim for a 
higher initial rating for service-connected vertigo remains 
on appeal, as he is not in receipt of the highest possible 
rating throughout the rating period on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed 
to be seeking the highest possible rating unless he 
expressly indicates otherwise).

The issues of entitlement to service connection for a low 
back disability and an inguinal hernia have been raised by 
the record (see the Veteran's December 2012 written 
argument), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, additional procedural and evidentiary 
development is required prior to appellate review, as to the 
issues of entitlement to higher initial ratings for service-
connected depressive disorder and vertigo, and entitlement 
to service connection for bilateral eye disorders.

With respect to the issue of entitlement to a higher initial 
rating for a depressive disorder, as noted above, in April 
2011, the Board previously remanded the issue of entitlement 
to service connection for depressive disorder to the AMC for 
additional development.  In a subsequent August 2012 rating 
decision, the AMC granted service connection for depressive 
disorder, and assigned staged ratings for this disorder:  a 
30 percent rating from September 9, 2005, and a 50 percent 
rating from September 12, 2011.  The issue of entitlement to 
service connection for depressive disorder has therefore 
been resolved and is no longer in appellate status.  

Governing law requires that if a claimant disagrees with the 
rating or effective date assigned, he must separately appeal 
for a higher rating and/or earlier effective date since 
these are "downstream" issues from his initial claim for 
service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

At the time the AMC issued its November 2012 supplemental 
statement of the case, a notice of disagreement had not been 
received from the Veteran as to the issue of entitlement to 
a higher initial rating for service-connected depressive 
disorder, and a statement of the case had not been provided 
as to this issue.  Nonetheless, the AMC incorrectly listed 
this issue in its supplemental statement of the case as an 
issue currently on appeal.

Then, in a document entitled "Reply to Supplemental 
Statement of The Case (SSOC), dated November 30, 2012," that 
was received in December 2012, the Veteran contended that 
the issues outlined in the November 2012 supplemental 
statement of the case should be granted.  The Board finds 
that this document is a timely notice of disagreement as to 
the issue of entitlement to a higher initial rating for 
depressive disorder.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2012).

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
as in this case, the appropriate Board action is to remand 
the issue to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is 
being remanded for issuance of a statement of the case and 
to give the Veteran the opportunity to complete an appeal as 
to the issue of entitlement to a higher initial rating for 
depressive disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

The Board observes that the November 2012 supplemental 
statement of the case cannot be considered as a statement of 
the case as to this issue, as it was promulgated prior to 
the Veteran's December 2012 notice of disagreement.  See 
38 C.F.R. §§ 19.26, 19.29, 19.30.  Moreover, governing 
regulation provides that "In no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case, or to respond to a 
notice of disagreement on newly appealed issues that were 
not addressed in the Statement of the Case."  38 C.F.R. 
§ 19.31(a). 

With respect to the previously remanded issue of entitlement 
to a higher initial rating for service-connected vertigo, 
the Board notes that in an October 2012 rating decision, the 
AMC granted a higher 30 percent rating for service-connected 
vertigo, effective August 19, 2011.  The AMC noted that this 
is the highest available rating for this disability, citing 
Diagnostic Code 6204.  As noted above, the issue of 
entitlement to a rating higher than 10 percent for vertigo 
during the period prior to August 19, 2011 remains on 
appeal.  See AB, supra.  Moreover, a higher rating in excess 
of 30 percent could potentially be assigned under other 
Diagnostic Codes or on an extraschedular basis.    

Extensive additional evidence has been received since the 
last prior October 2008 supplemental statement of the case, 
and since the Board's remand, and some of this evidence 
(particularly VA treatment records, the August 2011 VA 
examination report, and the October 2012 VA medical addendum 
opinion) is pertinent to the appeal issue of entitlement to 
a higher initial rating for vertigo.  This evidence has not 
yet been reviewed by the RO or AMC in the context of the 
instant appeal, with issuance of a supplemental statement of 
the case.  Such must be done prior to appellate review, and 
a remand is required.  See 38 C.F.R. §§ 19.31, 19.37; see 
also Stegall v. West, 11 Vet. App. 268 (1998) (When any 
action required by a remand is not undertaken, or is taken 
in a deficient manner, appropriate corrective action should 
be undertaken.)

With respect to the claim for entitlement to service 
connection for an eye disorder, the Board notes that this 
claim was previously remanded primarily for a VA examination 
as to the etiology of any current eye disorders.  The VA 
examiner was asked to review the claims file and comment on 
whether any current eye disorders were related to trauma in 
service.

The Veteran has offered several theories to support his 
claim for service connection for multiple eye disorders, to 
include refractive error, senile cataracts, optic 
neuropathy, glaucoma, and loss of field vision.  He has 
contended that these eye disorders are secondary to his 
service-connected hearing loss and tinnitus.  See 38 C.F.R. 
§ 3.310.  He has also contended that his current eye 
disorders were incurred in service, and were caused by 
exposure to the blasts from artillery explosions during 
service, or from ear infections in service.  See October 
2006 notice of disagreement and June 2007 VA Form 9 
(substantive appeal).  In December 2012, he contended that 
his current eye disorders are due to exposure to gunpowder 
residue during service, and are due to "the chemistry of 
gunpowder," which he asserts causes several eye diseases.

When determining service connection, all theories of 
entitlement - direct, presumptive and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).

Service records reflect that the Veteran served on active 
duty from January 1968 to January 1970, and was assigned to 
an artillery unit in Europe.  He had no Vietnam service.

The Veteran has undergone VA eye examinations in October 
2005 and September 2011.  The latter examination was 
performed pursuant to the Board's remand, and the VA 
examiner diagnosed refractive error (hypermetropia, 
astigmatism, and presbyopia), left eye incipient pterygium, 
bilateral senile cataracts, and glaucoma open angle, end 
stage left eye.  The examiner opined that these conditions 
were not the result of any incident in service, and then 
stated that the claims file was not available for review.  
In an October 2012 VA independent medical opinion, a VA 
D.P.M. reviewed the claims file and opined that it was less 
likely than not that the present eye conditions were 
incurred, aggravated or caused by an in-service injury or 
event during active duty, and that the eye changes were 
consistent with his natural aging process.  No supporting 
rationale was provided for either VA medical opinion, and 
these opinions are therefore inadequate.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).

The Board finds that another VA medical nexus opinion is 
needed from a VA eye examiner concerning this claim, with a 
review of the claims file and medical evidence, and an 
adequate supporting rationale.  See 38 U.S.C.A. § 5103A(d); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Stefl v. 
Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to 
assist a Veteran with a claim includes providing an adequate 
examination when such an examination is indicated as 
necessary); Nieves-Rodriguez, 22 Vet. App. 295 (2008); 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
examiner should be asked to comment on the Veteran's various 
theories of causation of his multiple current eye disorders.

Ongoing relevant medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the 
Veteran, addressing the issue of 
entitlement to a higher initial rating for 
service-connected depressive disorder.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b). Then, only 
if an appeal is timely perfected, should 
this issue be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

2.  With any necessary releases, obtain 
copies of all VA or private treatment 
records pertaining to eye disorders or 
vertigo, dated since September 2012. 

3.  Upon receipt of all additional 
records, forward the claims file to a VA 
eye examiner, to obtain an additional 
medical nexus opinion concerning the 
etiology of any current eye disorders.

The claims file, including a complete copy 
of this remand (and any additional 
evidence obtained on remand), must be 
provided to and reviewed by the examiner.  
The examiner should specifically respond 
to the following questions:

a) What is the likelihood (very likely, as 
likely as not, or unlikely) that any 
current eye disorder is directly related 
to the Veteran's military service or dates 
back to his service?  Please discuss the 
Veteran's theories of causation, to 
include noise/blast exposure from 
artillery explosions, and gunpowder 
exposure.

(b) What is the likelihood (very likely, 
as likely as not, or unlikely) that a 
service-connected disability caused or is 
aggravating any current eye disorder?  The 
Veteran's established service-connected 
disabilities are depressive disorder, 
migraine headaches, vertigo, tinnitus, and 
bilateral hearing loss.

The term "as likely as not" means at least 
50 percent probability.  It does not, 
however, mean merely within the realm of 
medical possibility, rather, that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Aggravation is defined for legal purposes 
as a chronic or permanent worsening of the 
underlying condition beyond its natural 
progression versus just a temporary or 
intermittent flare-up of symptoms.  If the 
examiner determines there has been 
aggravation, he or she should try and 
quantify the amount of additional 
disability the Veteran now has, above and 
beyond that he had prior to the 
aggravation. 

The examiner must discuss the underlying 
rationale for all opinions expressed, 
whether favorable or unfavorable, if 
necessary citing to specific evidence in 
the file. 

3.  Then, the RO/AMC should readjudicate 
the claims remaining on appeal (vertigo 
and bilateral eye disorders) with 
consideration of all additional evidence 
received since the October 2008 
supplemental statement of the case.  If 
any of the benefits remain denied, issue 
the Veteran and his representative a 
supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



